Citation Nr: 1606636	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-38 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension, prior to May 30, 2013.

2.  Entitlement to a disability rating in excess of 10 percent for hypertension, beginning May 30, 2013.

3.  Entitlement to service connection for healed fracture of the right fifth toe, heel spur, and metatarsalgia of the right foot.

4.  Entitlement to service connection for a left foot heel spur and metatarsalgia, to include as due to a right foot disorder.

5.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder, prior to August 27, 2014.

6.  Entitlement to disability rating in excess of 50 percent for adjustment disorder, beginning August 27, 2014.

7.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity secondary to compression fracture with degenerative disc disease.

8.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity secondary to compression fracture with degenerative disc disease.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability, to include on an extraschedular basis, prior to December 14, 2011.

10.  Entitlement to a total disability rating for compensation purposes based on individual unemployability, beginning December 14, 2011.


REPRESENTATION

Veteran represented by:	Heather Van Hoose, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to February 1981 and from September 1987 to June 1989.  The Veteran also served additional duty in the Army National Guard and Army Reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of an increased rating for the Veteran's service-connected lumbar spine disorder was raised by the record in a supplemental claim form submitted by the Veteran in October 2015, but has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased ratings for adjustment disorder, increased ratings for bilateral lower extremity radiculopathy, and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) on an extraschedular basis prior to December 19, 2011, are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Prior to the promulgation of decisions in the appeals, the Veteran withdrew the appeals for the issues of entitlement to increased ratings for hypertension, entitlement to service connection for a right foot disorder, and entitlement to service connection for a left foot disorder.

2.  Beginning December 19, 2011, the evidence of record demonstrates that the Veteran's service-connected disabilities alone render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for the issues of entitlement to increased ratings for hypertension, entitlement to service connection for a right foot disorder, and entitlement to service connection for a left foot disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Beginning December 19, 2011, the criteria for a total disability rating for compensation purposes based on individual unemployability on a schedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings for Hypertension & Service Connection for Bilateral Foot Disorders

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in the record by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At his October 2015 hearing before the Board, the Veteran and his representative withdrew the appeals for the issues of entitlement to increased ratings for hypertension, entitlement to service connection for a right foot disorder, and entitlement to service connection for a left foot disorder.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and dismissal is warranted.

TDIU Beginning December 19, 2011

The Veteran has alleged that he has been unable to work due to his service-connected disabilities and that he last worked full time in October 2008.

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age and any impairment caused by nonservice-connected disabilities are not considered when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards.  38 C.F.R. § 4.16(a)(2).

Prior to December 19, 2011, the Veteran did not meet the percentage requirements for consideration of TDIU on a schedular basis.  Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extraschedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities, however, the Board is precluded from assigning extraschedular TDIU in the first instance.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The issue of extraschedular consideration of TDIU prior to December 19, 2011, is discussed the Remand portion of this decision.

The combined schedular rating of 70 percent was first met beginning December 19, 2011, following the grant of service connection for a compression fracture with an assigned 20 percent rating.  As of December 19, 2011, service connection was in effect for a cervical spine disorder, rated as 30 percent disabling; a compression fracture with degenerative disc disease, rated as 20 percent disabling; adjustment disorder with depression and anxiety, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and hypertension, rated as noncompensable.  The RO has previously determined that the Veteran's service-connected adjustment disorder is secondary to his service-connected cervical spine disorder and service-connected compression fracture, and therefore, the Board views these three disabilities as one disability for the purposes of determining whether the Veteran satisfies the percentage standards for schedular TDIU.  See 38 C.F.R. § 4.16(a)(2).  Viewing those three disabilities as one disability, the ratings combine to produce a 60 percent disability rating, which satisfies the requirement that at least one disability must be rated at 40 percent or more disabling.  Id.; see also 38 C.F.R. § 4.25, Table I (explaining how disability ratings are combined and not added under the Combined Ratings Table).

December 2011 x-rays of the spine revealed mild anterior compression of the L1 vertebral body; anterior compression of the L1 vertebral body estimated at 25 percent; and lumbarization of the S1 vertebral body.  A December 2011 magnetic resonance imaging scan (MRI) revealed a small disc bulger at T11-T12, focal disc herniation at T12-L1 to the right of the midline causing fairly severe spinal stenosis, and a chronic anterior wedge compression fracture of T12.  There were also mild degenerative changes with disc desiccation throughout.  

A January 2012 electromyography revealed no evidence of lumbar or thoracic radiculopathy, lumbosacral plexopathy, or polyneuropathy.  The Veteran reported he was unable to climb more than one flight of stairs and was told to avoid carrying anything heavier than a gallon of milk.  Mopping and sweeping the floor and bending over to put on his shoes and socks aggravated his back pain.

At a January 2012 VA mental health appointment for medication management, the Veteran reported his memory was becoming more of a problem and that he had a difficult time focusing; he stated he was unable to read a book and was frequently unable to finish a sentence or find a word.  The Veteran's friend accompanied him to the appointment and reported that he spent an inordinate amount of time isolating at home; she also stated he was restless in bed and talked in his sleep.  The Veteran reported that he continued to experience chronic back issues and the examiner documented that the Veteran ambulated with a cane for his back pain.  The Veteran's judgment was poor; thought content was paranoid, suspicious, and somatic; and his mood was dysphoric, anhedonic, depressed, and anxious.

At a March 2012 VA spine examination, the examiner diagnosed a compression fracture at T12, disc herniation at T12-L1 causing "fairly severe spinal stenosis," and degenerative disc disease of the spine.  The Veteran reported that the worst pain was in the lower thoracic region of his spine and that he took 30 milligrams of Morphine Sulfate twice a day.  Range of motion testing revealed more than 50 percent decreased range of motion with evidence of objective painful motion; there was no additional loss of range of motion on repetitive testing.  The examiner documented the Veteran's functional loss and impairment as less movement than normal, weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  The examiner documented pain to palpation in the T11-T12 area of the thoracic spine and noted that the Veteran's guarding or muscle spasms caused an abnormal gait.  Sensation to light touch testing was decreased in the Veteran's bilateral lower legs and ankles and absent in his bilateral feet and toes.  Straight leg raise tests were negative, bilaterally, and there was no evidence of radicular pain or signs or symptoms of radiculopathy.  

At a July 2012 VA mental health appointment for medication management, the Veteran indicated that things were getting worse.  He complained of protracted, constant back pain, which was only alleviated minimally with medication.  He reported a depressed mood, poor concentration, forgetfulness, anxiety attacks, and feeling hopeless and helpless; his sleep was fragmented and erratic and that he liked to stay isolated.  He denied suicidal and homicidal ideations and there were no symptoms suggestive of hypomania, obsessive compulsive disorder, or psychosis.  On examination, the examiner noted the Veteran's thought process was dysphoric and he was rambling constantly; his speech was soft and slow and his affect was somewhat restricted.

At a July 2012 VA mental health treatment appointment, the Veteran indicated he felt like something bad was about to happen all the time he was inservice; he stated he watched his back all the time.  The Veteran's wife reported the Veteran was too depressed most days and that he needed some type of medication for help his depression.  The Veteran acknowledged difficulty falling and staying asleep; he said that sometimes his pain or panic attacks woke him up in the middle of the night.  He denied suicidal or homicidal ideations.

At a May 2013 VA hypertension examination, the Veteran reported taking continuous medication to control his hypertension.  The Veteran's blood pressure readings at the examination were elevated and the examiner indicated that when the Veteran's blood pressure was as elevated as it was at the examination that it would preclude him from performing heavy or moderate work.  The examiner noted that over the past two years The Veteran's diastolic blood pressure was "often" elevated and his systolic blood pressure was "infrequently" elevated; although the Veteran's medication dosages continued to increase, they had not been effective.

At a June 2013 VA psychological examination, the examiner diagnosed chronic adjustment disorder with depression and anxiety.  The Veteran reported being sad and in an irritable mood more often than not and exhibiting anger outbursts and confrontational behavior two to three times a week.  He acknowledged mild anhedonia daily, noting that he had no current hobbies or recreational pursuits aside from meeting friends at American Legion once a month for beers; he denied having trouble getting along with peers at American Legion and acknowledged that he usually preferred to be by himself at home.  The Veteran used to enjoy going fishing on his boat and golfing, but no longer participated in these activities due to his medical conditions.  He stated he felt depressed daily, irritable more often than not, and had limited stress tolerance.  The Veteran also acknowledged sleep impairment, stating it took him about one to two hours to fall asleep at night and that he would awaken during the night several times.  He also complained of "jerking" in his sleep and noted he experienced dreams that he was falling, which would jerk him awake, and nightmares about once a week.  On average, the Veteran attained about four to six hours of sleep a night, noting that some nights he did not sleep.  He reported difficulty concentrating, feeling lethargic, lacking the energy to get things done, and daytime fatigue more often than not.  He acknowledged feeling nervous, on edge, and worried daily; he denied suicidal or homicidal ideations.  The examiner found the Veteran experienced chronic pain and wad dependent on opiates.  The examiner also determined the Veteran's adjustment disorder caused occupational or social impairment due to mild or transient symptoms, which decreased work efficiency and the ability to perform occupational tasks during periods of significant stress.  The Veteran reported that he was self-employed, selling security cameras from 1997 to 2000 and worked as a security officer on a night shift at the same time.  He was fired from his overnight security job due to an incident where he allegedly threatened his ex-wife who was also employed there.  Thereafter, he collected unemployment for approximately one year and then went to work for the Kentucky Gaming Commission/Lottery Office, where he worked until October 2008.  The Veteran reported having several complaints against him at that job due to customers saying he was rude, which he attributed to his anger/mood problems stemming from chronic pain.  The Veteran had a history of alcohol abuse and acknowledged at this appointment that on average he drank about a 12 pack of beer on a typical weekend and would sometimes drink up to a case.

At a July 2014 VA appointment for medication management, the Veteran continued at baseline, with chronic depression and anhedonia related to pain.  He reported spending most of his time watching television or talking and indicated he was tired most of the time.  He acknowledged that he continued to experience nightmares.  The examiner noted that the Veteran ambulated with a cane and a limp.

At an August 2014 VA psychological examination, the examiner diagnosed adjustment disorder, with depression and anxiety, and indicated that the Veteran's chronic pain seemed to be a significant contributing factor in his mood symptoms.  The Veteran stated he did not spend much time around anyone other than his wife, and that he mostly stayed home and watched television.  He denied any current hobbies and reported going to his local American Legion, occasionally, to socialize with others, but aside from that activity, he had very little social interaction.  The Veteran reported taking psychotropic medication, but stated he did not find it very effective in reducing his mood disturbance.  He indicated he drank a case of beer every couple weeks, but that he drank more when he was in greater pain; he indicated his alcohol consumption varied week to week, and that he was drinking more than he did the previous year.  The Veteran reported symptoms such as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner concluded the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to preform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted the Veteran had not received any mental health treatment since his initial August 2013 compensation and pension examination.

At a September 2014 VA mental health assessment, the Veteran admitted that he drank to help deal with past trauma and physical pain.  He told the examiner he was unable to work due to his back pain and reported nightmares and daytime flashbacks of traumatic images.  The examiner assessed an alcohol use disorder.

At his October 2015 hearing before the Board, the Veteran testified that he experienced panic attacks almost daily where his whole body would tense up.  He stated he did not like being around people; he indicated that when he was home with his wife he did not talk to her, which caused her to become angry.  He reported he was no longer able to participate in hobbies he once loved due to his physical disabilities, such as boating, four-wheeling, and golfing.  The Veteran's spouse testified that the Veteran's sleep pattern varied quite a bit; sometimes he would sleep all day and half of the next night.  She stated she tried to get him to church or play bingo with her, but that he would not leave the house because he did not like being around people and did not want anyone over his house either.  The Veteran indicated that he last worked in October 2008 servicing lottery machines and held that job for approximately five years.  He stated he was fired from that position shortly after obtaining a handicapped parking pass and that his service-connected disabilities affected his ability to perform that job.  He also stated he had a difficult time concentrating and focusing because he was preoccupied with pain.

A November 2015 private vocational opinion submitted by the Veteran reflects that he took twelve medications in the morning and six at night, which caused him to feel dizzy, tired, groggy, and lethargic.  His sleep pattern varied tremendously, but he typically slept long hours because of his depression; despite this, he reported that he never felt completely rested and had low energy and typically spent his days sitting in a recliner doing nothing.  The report reflects the Veteran's cervical spine and compression fracture resulted in a significant amount of back pain, which dominated his life.  He was constantly changing positions from sitting to standing to walking to lying down in an attempt to alleviate his pain, and he was focused on his back pain at all waking hours.  He indicated his hypertension was a significant problem approximately twice a month.  When his blood pressure was high, he felt exhausted and it took him 24 hours to recover.  He described his adjustment disorder as having a significant effect on his life; he felt depressed the majority of the time and tended to isolate himself at home.  He acknowledged anger and trust issues and experienced weekly panic attacks lasting anywhere from 30 minutes to three hours.  He had been fired from three jobs due to verbal arguments with co-workers or supervisors.  

The Veteran graduated high school and attended one year of college but did not complete a degree; he had never attended a vocational program and was not enrolled in any type of educational program at the time of the report.  The Veteran's employment history included three years as an assistant greens keeper at a country club, six years as a carpenter's helper, one year as a warehouse worker/delivery driver, two years installing security cameras, and approximately five years maintaining lottery machines.  His past employment involved medium to heavy physical labor and did not provide him with any transferable skills to light or sedentary employment; never worked as a supervisor and had no computer or clerical skills.  After conducting a clinical evaluation, the author of the report found that the Veteran was unable to perform any type of substantial, gainful occupation at any level.  The author also determined that the Veteran's mental health disorder reduced his reliability and productivity and would not be accepted in a competitive employment environment and his inability to leave his home due to his depression would cause excessive absenteeism.  The report reflects that the Veteran's physical disabilities severely limit employment which requires any exertion and his need to change positions often due to his pain would also result in him being off task and/or away from a workstation for an excessive amount of time in a sedentary position.

The Veteran also submitted a December 2015 private mental health evaluation from clinical psychologist J. A., M.A.  The examiner found the Veteran's attitude toward the examination was uneasy, and his speech patterns tended to be coherent but hesitant, uncertain, and frequently tangential or irrelevant to what was asked of him.  His affect was somewhat flat and diminished, and when asked about his mood he stated "sleeping;" when asked about his usual mood, he responded "decent."  The Veteran acknowledged mood swings, anger outbursts, and crying spells; he also reported low energy level which could be due to his prescriptions.  He indicated his depression had been progressively associated with pain levels that continued to get "worse and worse" and that he felt depressed on a daily basis.  He acknowledged nightmares and reported his sleep patterns were variable; sometimes he would stay in bed for "a long time" and other times he would only sleep an hour with initial insomnia and intermediate and early awakening.

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, beginning December 19, 2011.  Accordingly, a schedular TDIU is warranted for the period beginning December 19, 2011.


ORDER

The appeal as to the issue of entitlement to increased ratings for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for a right foot disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a left foot disorder is dismissed.

A schedular TDIU beginning December 19, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Increased Rating for Adjustment Disorder

In a December 2011 private mental health examination from J. A., M.D., the Veteran informed the examiner that he had applied for Social Security Administration (SSA) disability and was given a recent psychological examination in Kentucky in conjunction with his claim.  At his October 2015 hearing before the Board, the Veteran's representative acknowledged that the Veteran continued to apply for SSA disability and that his SSA records were associated with the evidence of record before VA.  The Board finds, however, that those records are not associated with the evidence of record and that they are directly relevant to the Veteran's claim; accordingly, a remand is required to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Furthermore, the evidence of record only contains VA treatment records through August 2013.  Accordingly, the RO must obtain all outstanding VA treatment records and associate them with the electronic claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Increased Ratings for Radiculopathy of the Bilateral Lower Extremities

In a January 2015 rating decision, the RO granted service connection for bilateral lower extremity radiculopathy and assigned separate initial evaluations of 10 percent for each lower extremity.  The Veteran filed a timely notice of disagreement with the assigned ratings, however, the RO has not yet provided the Veteran with a statement of the case.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

TDIU prior to December 19, 2011

Prior to December 19, 2011, the Veteran did not meet the percentage requirements for consideration of TDIU on a schedular basis.  Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extraschedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities, however, the Board is precluded from assigning extraschedular TDIU in the first instance.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling, 15 Vet. App. at 10.

As the Veteran has alleged that he has been unable to work since October 2008, the Board finds a remand is required for referral of the Veteran's claim to the Director of Compensation and Pension Service to determine if TDIU on an extraschedular basis is warranted prior to December 19, 2011.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain the Veteran's Social Security Administration records and all outstanding VA treatment records from August 2013 to the present and associate them with the electronic claims file.

All attempts to secure this evidence must be documented in the electric claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, with regard to the Veteran's claims for increased ratings for bilateral lower extremity radiculopathy, the RO must issue a statement of the case and notify the Veteran of his appellate rights with regard to the denial of these claims.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If, and only if, the Veteran perfects an appeal as to these issues, they must be returned to the Board for appellate review.

3.  The RO must submit the Veteran's claim of entitlement to TDIU prior to December 19, 2011, to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims for an increased rating for adjustment disorder and entitlement to TDIU on an extraschedular basis, prior to December 19, 2011.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


